Title: Thomas Jefferson to Patrick Gibson, 23 February 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir  Monticello Feb. 23. 14.
          I must ask the favor of you to send me an hundred Dollars by the return of post, in small bills. we have been told here that flour had risen with you to 5¾ D. but I know not how truly. I would not wish the sale of mine to be lost for a quarter dollar of difference. for altho’ I think peace will grow out of the existing negociations, it will not be in time to dispose of the crop now on hand, and I see no other prospect offering the hope of a fair price. my corn purchases are now at hand. on the 1st of Mar. I shall have to draw on you for 280.D. and in April & May about the same sums will become due. Accept assurances of my great esteem and respect.
          Th:
            Jefferson
        